--------------------------------------------------------------------------------

PURCHASE AGREEMENT

     THIS PURCHASE AGREEMENT (the “Agreement”), dated January 24, 2008 (the
“Effective Date”), is by and among JonRoss, Inc. (the “Seller”) and Carbiz USA
Inc. (the “Purchaser”).

W I T N E S S E T H:

     WHEREAS, Seller owns 50% of the issued and outstanding membership interests
of Carbiz Auto Credit JV1, LLC (the “Company”); and

     WHEREAS, Seller desires to sell all of the aforementioned membership
interests (the “Interests”) to Purchaser and Purchaser desires to purchase the
same from Seller upon the terms hereinafter set forth.

     NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreement of the parties hereto and of the mutual benefits to be gained by the
performance thereof and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereto, for themselves
and their respective heirs, personal representatives, successors and assigns
covenant and agree as follows:

     1.      Purchase and Sale of Interests. Purchaser agrees to purchase and
Seller agrees to sell, the Interests, in accordance with the terms and
conditions set forth herein.

     2.      Agreement Regarding Purchase Price. Seller hereby sells and
delivers to Purchaser, and Purchaser hereby purchases from Seller, the
Interests, for aggregate consideration of Six Hundred Thousand and 00/100
Dollars ($600,000.00), payable as follows: (a) by Purchaser’s issuance to Seller
as soon as practicable after the Effective Date of 1,600,000 shares of common
stock of Carbiz Inc., the parent company of the Purchaser, and (b) delivery by
Purchaser to Seller as soon as practicable after the Effective Date of a
promissory note in the form of Exhibit A hereto.

     3.      Delivery of Assignment. Concurrently herewith, Seller hereby
delivers to Purchaser an assignment of the Interests.

     4.      Representations and Warranties by Seller. Seller represents and
warrants to Purchaser as follows:

     (a)      Seller is the sole owner of the Interests that are offered to
Purchaser herein and all of such Interests are free and clear of liens or
encumbrances of any kind.

     (b)      Seller acknowledges that it is responsible for and shall pay all
taxes of whatever nature, whether state, federal, income, capital gains or
otherwise that may be due on the sale of the Interests.

     5.      Governing Law. The validity, construction, interpretation, and
enforcement of this Agreement are governed by the laws of the State of Florida
and the United States of America, excluding the laws of this jurisdiction
relating to resolution of conflict with laws of other jurisdictions.

--------------------------------------------------------------------------------

     6.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

     7.      Further Assurances. From time to time hereafter and without further
consideration, the parties, and each of them, shall execute and deliver such
additional or further instruments and take such other actions as either may
reasonably request in order to more effectively consummate the contemplated
transactions hereunder or as shall be reasonably necessary or appropriate in
connection with the carrying out of the parties respective obligations hereunder
for the purposes of this Agreement.

     8.      Construction. This Agreement constitutes the negotiated joint
effort of the parties and shall not be construed more strongly against any
party.

     9.      Complete Agreement. This Agreement expresses the entire agreement
of the parties with respect to the subject matter hereto, and supersedes all
prior agreements, written or oral, with respect to such subject matter. This
Agreement may be supplemented, modified or amended only in a writing signed by
the parties.

     10.      Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of each of the parties and their respective
successors and assigns.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

  “SELLER”         JONROSS, INC.          By:  /s/ John Ross Quigley     John
Ross Quigley, Chief Executive Officer         “PURCHASER”         CARBIZ USA
INC.          By:  /s/ Carl Ritter     Carl Ritter, Chief Executive Officer

2

--------------------------------------------------------------------------------